Citation Nr: 0020995	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-05 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease (DJD) of the right knee.


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1991. This matter comes on appeal from a February 1998 
decision by the Roanoke, Virginia, VA Regional Office.




FINDINGS OF FACT

1. Service connection for DJD of the right knee was denied in 
a July 1994 rating action.

2.  Evidence submitted subsequent to the July 1994 rating 
action is not cumulative or redundant, bears directly on the 
question at issue, and is so significant that it must be 
considered in evaluating the merits of the claim.

3.  The claim for service connection for DJD of the right 
knee is plausible.

4.  The veteran has DJD of the right knee due to inservice 
trauma and shown by x-ray within one year of service 
discharge.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for DJD of the right knee has been submitted. 
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (1999).

2.  The claim for service connection for DJD of the right 
knee is well-grounded. 38 U.S.C.A. § 5107 (West 1991 & Supp. 
2000).

3. DJD of the right knee was incurred during active service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.397, 3.309 (1999). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108. New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration. It must be 
neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim. 
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

Pursuant to Elkins v. West, 12 Vet.App. 209 (1999), the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108. Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a). Third, if the 
claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty." 38 U.S.C. §§1110, 1131; see also 38 C.F.R. § 
3.303(a) (1998) (service connection means facts showing "a 
particular injury or disease resulting in disability [that] 
was incurred coincident with service."). Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the second and third elements of a well-grounded 
claim may also be satisfied under 38 C.F.R. § 3.303(b), by 
the submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

Analysis

Service connection for arthritis of the knees was denied by 
the RO in July 1994 on the basis that this condition was not 
shown in service. Evidence submitted since the July 1994 
rating action discloses ongoing treatment for a chronic right 
knee condition. Arthroscopic surgery in November 1997 
resulted in a diagnosis of degenerative joint disease with 
synovitis. At a personal hearing before the undersigned 
member of the Board in July 2000, the veteran related that 
his inservice duties as an infantryman had led to chronic 
problems with his right knee. Given the veteran's credible 
testimony concerning the physical demands of his period of 
military service, and that degenerative changes of the right 
knee were shown by x-ray within one year of his retirement, 
the Board concludes that the evidence submitted since the 
July 1994 rating action is sufficient to reopen the claim, 
which is well-grounded, and that with resolution of the 
benefit of the doubt in the veteran's favor, service 
connection for DJD of the right knee is warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 
5108 ; 38 C.F.R. §§ 3.303, 3.307, 3.309.

ORDER

Service connection for DJD of the right knee is granted.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

